Citation Nr: 1136784	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan that denied the Veteran's claims for service connection for a lumbar spine disability and an acquired psychiatric disorder other than PTSD.

In January 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Lumbar Spine

The Veteran served on active duty in the Navy from June 1968 to April 1972.  He claims that he has a lumbar spine condition as a result of two low back injuries he incurred during his active service.  After further review of the claims file, unfortunately, the Board finds that this matter must be remanded again for further development before a decision may be made on the Veteran's claim.

By way of background, the Veteran alleges that some time between January and March 1969 and while serving aboard the USS Firedrake in San Francisco, California, a fork lift carrying a pallet of bombs accidentally "pushed" them on him.  See Notice of Disagreement (NOD), June 2005 at 1; Brief, November 2009 at 2 (dates).  Subsequently, the Veteran alleges that around January 1972, on his first day of assignment to the USS Uhlmann in Tacoma, Washington, he injured his back in an automobile accident off base in Bremerton, Washington with a lieutenant and two other sailors in the lieutenant's personal vehicle.  See NOD, June 2005; Statement, January 2007; Form 21-4176, Report of Accidental Injury.  

As an initial matter, the Board notes that private treatment records from the period on appeal reflect diagnosed lumbar spine conditions including but not limited to discogenic disease with foraminal lateral recess and central stenosis.  See, e.g., Private Treatment Record, Mecosta County Hospital Pain Clinic, January 2004.

An August 2004 work history report filed by the Veteran with the Social Security Administration (SSA) in connection with an application for disability benefits reflects that the Veteran reported having served in the Army National Guard from 1991 to 1993 and, during such service, "lifting 35 lb. missiles up and down on a HUMVEE to load the tow gun."  The Board acknowledges that the claims file reflects that the RO has undertaken extensive development in order to obtain copies of all of the Veteran's service treatment records and personnel records from his period of active service in the Navy.  There is no record, however, of any request having been made to obtain copies of the Veteran's service treatment records from his later service in the Army National Guard sometime between 1991 and 1993.  See Informal Hearing Presentation, November 2009.  Therefore, the Board finds that another remand is necessary so that copies of these records may be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2010).

Furthermore, in light of Veteran's statements regarding injuries on active duty, and his report of engaging in strenuous physical activity while in the National Guard, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claims.  38 U.S.C.A. § 5103A (West 2002). Thus, these issues must be remanded in order to schedule the Veteran for VA examinations to determine whether he a current lumbar spine disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

B.  Acquired Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disorder other than PTSD as a result of his active service in the Navy.  The Veteran has alleged that his acquired psychiatric disorder had its onset in service.  See, e.g., Notice of Disagreement, June 2005.  In the alternative, the Veteran has alleged secondary service connection, as explained below.

As an initial matter, the Board notes that private treatment records from the period on appeal reflect that the Veteran has been followed for diagnosed depression and panic attacks.  See, e.g., Private Treatment Records, Dr. S.V., February 2004 (improved depression), February 2004 (panic attacks), Dr. E.K., June 2004 (depressed mood), May 2004 (panic attacks).  The Board also notes that there is evidence in the claims file tending to suggest that the Veteran's psychiatric condition may be related to his lumbar spine condition.  See, e.g., Private Treatment Records, Dr. E.K. (PhD), June 2004 ("emotionally tapped out" by pain), February 2004.  The Board also notes that the Veteran is service-connected for residuals of prostate cancer and that he receives special monthly compensation for loss of use of a creative organ (see rating decisions, January and September 2005), and, in a November 2005 statement, the Veteran essentially indicated that he had suicidal thoughts or ideations as a result of his residuals from prostate cancer, including incontinence and erectile dysfunction.  Similarly, in a November 2005 statement, the Veteran's wife reported that the Veteran was depressed and irritable as a result of his incontinence due to his prostate cancer residuals.

The Veteran has not been provided with a VA examination with regard to his claim for an acquired psychiatric disorder other than PTSD.  In light of the above evidence of diagnosed psychiatric disorders during the period on appeal, as well as the evidence tending to suggest that the Veteran may have a psychiatric condition secondary to his service-connected residuals of prostate cancer, including erectile dysfunction, or that it may be secondary to his claimed lumbar spine condition, the Board finds that a remand is necessary to provide the Veteran with a VA examination relating to his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in its January 2010 remand, the Board directed that the Veteran be provided with an opportunity to identify the private doctor in Long Beach, California who allegedly treated him during service for his psychiatric condition.  See Notice of Disagreement, June 2005.  There is no record, however, of such a request being made by the RO.  Therefore, the Board finds that a remand is necessary to ensure that the requested development is completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's service treatment records from his period of service in the Army National Guard between 1991 and 1993 from the National Personnel Records Center (NPRC).  Any records obtained should be associated with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Provide the Veteran with an opportunity to identify the private doctor who allegedly treated him during service for his psychiatric condition in Long Beach, California.  If the Veteran is able to provide the requested information, as well as completed authorization forms, request the relevant treatment records.  Any records obtained should be associated with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a psychiatric VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of psychiatric disorder found on examination, the examiner should render an opinion as to whether it is at least as likely as not that each psychiatric disorder identified is (a) related to the Veteran's service, (b) secondary to any lumbar spine condition, (c) secondary to residuals of prostate cancer, including incontinence and erectile dysfunction.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any psychiatric disorder other than PTSD found on examination is not related to service, any lumbar spine disorder, or residuals of prostate cancer, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed lumbar spine disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of lumbar spine disorder found on examination, the examiner should render an opinion as to whether it is at least as likely as not that each disorder identified is related to the Veteran's service, to include either injuries sustained on active duty and/or strenuous physical activity that occurred during the Veteran's National Guard service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any disability found on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


